Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered. 
DETAILED ACTION
Claims 1, 8, 13 and 38-54 are pending and have been examined.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8, 13 and 38-54 are allowable because the prior art fails to teach or suggest a first device, comprising: at least one processor; and storage accessible to the at least one processor and comprising instructions executable by the at least one processor to: receive a cast command in response to input to a source device; identify a user providing the cast command; establish a first cast mode to cast first content to a target device pursuant to the cast command, the first cast mode being established based at least in part on identification of a first user as providing the cast command; responsive to establishing the first cast mode, present the first content on the target device in a first format; establish a second cast mode to cast second content to the target device pursuant to the cast command, the second cast mode being established based at least in part on identification of a second user as providing the cast command, the second user being different from the first user, the second cast mode being different from the first cast mode; and responsive to establishing the second cast mode, present the second content on the target device in a second format, the second format being different from the first format, the first format comprising full screen presentation of content, the second format comprising presentation of content in a window presented less than full screen, as recited in the claims.
The closest prior art, Yoden et al. (US 2019/0320219), discloses determining a format for content being cast from multiple devices to a display device.  However, Yoden et al. does not disclose determining the format based on user identification as claimed.  Yoden et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ihara et al. (US 2018/0004684)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425